Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1, 4, 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Martinello et al. (US10599947) hereafter Martinello in view of HIRAKAWA et al. (US20140222501) hereafter HIRAKAWA.

1. Regarding claim 1, Martinello discloses a method (fig 1 discloses apparatus /method for performing video analytics on a video data) for human body tracking processing (col 5 lines 52-56 discloses detecting saliency based on motion, appearance and disappearance of subjects such as human (i.e human body tracking processing)), wherein the method is applied to an apparatus for video collection processing (fig 1 shows an apparatus for video collection processing) which comprises a camera (fig 1 camera 107), and an intelligent chip (fig 1 element 101 is a computing hardware device (i.e an intelligent chip) which performs video analytics on video data meeting the claim limitations), and the method comprises: 
collecting, by the camera, video data (fig 1 shows the camera 107 and col 4 lines 14-15 and col 5 lines 52-56 discloses collecting by the camera 107 a video data meeting the claim limitations); 
performing, by the intelligent chip, a human body detection tracking algorithm processing on the video data collected by the camera to acquire a first human body detection tracking result (col 5 lines 10-20, 52-67 discloses the computing device 101 (i.e the intelligent chip) detecting saliency based on motion, appearance and disappearance of subjects such as human in a room (i.e a human body tracking algorithm/ application 103 detecting/acquiring a first human body tracking result)  and also determines whether the location of the salient event (i.e the first human body result) is within area of interest meeting the claim limitations) that comprises a human body foreground image (Martinello shows and discloses the video/image, extract the foreground of the video/image based on the object (person/human) movements (i.e the human body foreground image) and identify an object in the foreground as salient object (i.e human) tracking movements and counting as seen in col 5 lines 25 through col 6 lines 23, col 10 lines 50 through col 11 lines 7 and col 13 lines 55-67 meeting the limitations of a human body foreground image), 
sending, by the intelligent chip, the first human body detection tracking result to a cloud server, whereby the cloud server processes the first human body detection tracking result to acquire a second human body tracking result (fig 1 shows the processing of the computing device 101 (i.e the intelligent chip) and the cloud server 121 and col 5 lines 10-20, 53-67, col 6 lines 5-23 identifying/detecting/occurrence of salient objects (i.e first human detection result) based on the video processing application 103 and forwarding the identified portion (i.e the first human body detection result) to the on demand processing application 123 in the cloud server 121 and the cloud server 121 (i.e an endpoint) performing an on demand processing on the output of the analysis (i.e the first human body tracking result) based on the video processing application 103 and conducts a final task such as the count how many people (human) enter and leave an area of interest (i.e acquire a second human body tracking result) meeting the claim limitations, examiner notes that the specifics of a second human body tracking result are not required by the current claim). Martinello discloses the tracking/ counting movements (i.e locations or position) of the foreground object in the video/image as seen above and from the disclosure. Martinello however is silent and do not recite in exact claim language a two dimensional position of a human body in a key image frame and a human body identifier.
HIRAKAWA discloses tracking result comprise a two dimensional position of a human body in a key image frame and a human body identifier (figs 5-7 and paras 0008, 0010, 0066-0067 discloses detecting objects (moving bodies) present in the designated area of the input image and tracking each detected object. In this tracking object position information (coordinate) of each object is obtained for each frame (i.e two dimensional position of the human body in the key frame) of moving picture, and this position information is cumulatively stored in the person tracking information storage unit and also determines whether each object detected is recognized as a person and if it is recognized as a person assigning a person ID (i.e a human body identifier) meeting the above claim limitations). Before the effective filing date of the invention was made, Martinello and HIRAKAWA are combinable because they are from the same filed of endevour and are analogous art of image processing. The suggestion/motivation would be an apparatus/method with a high detection rate and high accuracy at para 0010. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of HIRAKAWA in the apparatus of Martinello to obtain the invention as specified in claim 1.


2. Regarding claim 6, Martinello discloses an apparatus (fig 1 discloses apparatus /method for performing video analytics on a video data) for video collection processing, comprising: 
a camera and an intelligent chip that are communicatively connected to each other (fig 1 shows the camera 107, the intelligent chip 101 communicatively connected to each other meeting the claim limitations); wherein the camera is configured to collect video data (fig 1 shows the camera 107 and col 4 lines 14-15 and col 5 lines 52-56 discloses collecting by the camera 107 a video data meeting the claim limitations); and the intelligent chip is configured to perform a human body detection tracking algorithm processing on the video data collected by the camera to acquire a first human body detection tracking result (col 5 lines 10-20, 52-67 discloses the computing device 101 (i.e the intelligent chip) detecting saliency based on motion, appearance and disappearance of subjects such as human in a room (i.e a human body tracking algorithm/ application 103 detecting/acquiring a first human body tracking result) and also determines whether the location of the salient event (i.e the first human body result) is within area of interest meeting the claim limitations) that comprises a human body foreground image ((Martinello shows and discloses the video/image, extract the foreground of the video/image based on the object (person/human) movements (i.e the human body foreground image) and identify an object in the foreground as salient object (i.e human) tracking movements and counting as seen in col 5 lines 25 through col 6 lines 23, col 10 lines 50 through col 11 lines 7 and col 13 lines 55-67 meeting the limitations of a human body foreground image), 
send the first human body detection tracking result to a cloud server, whereby the cloud server processes the first human body detection tracking result to acquire a second human body detection tracking result (fig 1 shows the processing of the computing device 101 (i.e the intelligent chip) and the cloud server 121 and col 5 lines 10-20, 53-67, col 6 lines 5-23 identifying/detecting/occurrence of salient objects (i.e first human detection result) based on the video processing application 103 and forwarding the identified portion (i.e the first human body detection result) to the on demand processing application 123 in the cloud server 121 and the cloud server 121 (i.e an endpoint) performing an on demand processing on the output of the analysis (i.e the first human body tracking result) based on the video processing application 103 and conducts a final task such as the count how many people (human) enter and leave an area of interest (i.e acquire a second human body tracking result) meeting the claim limitations, examiner notes that the specifics of a second human body tracking result are not required by the current claim). Martinello discloses the tracking/ counting movements (i.e locations or position) of the foreground object in the video/image as seen above and from the disclosure. Martinello however is silent and do not recite in exact claim language a two dimensional position of a human body in a key image frame and a human body identifier.
HIRAKAWA discloses tracking result comprise a two dimensional position of a human body in a key image frame and a human body identifier (figs 5-7 and paras 0008, 0010, 0066-0067 discloses detecting objects (moving bodies) present in the designated area of the input image and tracking each detected object. In this tracking object position information (coordinate) of each object is obtained for each frame (i.e two dimensional position of the human body in the key frame) of moving picture, and this position information is cumulatively stored in the person tracking information storage unit and also determines whether each object detected is recognized as a person and if it is recognized as a person assigning a person ID (i.e a human body identifier) meeting the above claim limitations). Before the effective filing date of the invention was made, Martinello and HIRAKAWA are combinable because they are from the same filed of endevour and are analogous art of image processing. The suggestion/motivation would be an apparatus/method with a high detection rate and high accuracy at para 0010. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of HIRAKAWA in the apparatus of Martinello to obtain the invention as specified in claim 6.

3. Regarding claim 4, Martinello discloses a method (fig 1 discloses apparatus /method for performing video analytics on a video data) for human body tracking processing, comprising: 
receiving, by a cloud server, first human body detection tracking (fig 1 shows the cloud server 121 receiving and col 5 lines 10-20, 53-67, col 6 lines 5-23 identifying/detecting/occurrence of salient objects (i.e first human detection result) based on the video processing application 103 and forwarding the identified portion (i.e processing on the first human body detection result) to the on demand processing application 123 in the cloud server 121 and the cloud server 121 (i.e an endpoint) performing an on demand processing on the output of the analysis (i.e receiving by the cloud server 121 the first human body tracking result) based on the video processing application 103 (i.e sent by the intelligent chip 101 in the apparatus for the video collection processing) and conducts a final task such as the count how many people (human) enter and leave an area of interest (i.e acquire a second human body tracking result) meeting the claim limitations, i.e performing by the cloud server a processing on the first human body detection tracking results to acquire a second human body detection tracking results, examiner notes that the specifics of a first human body detection tracking result and second human body tracking result are not required by the current claim), wherein the first human body tracking (Martinello shows and discloses the video/image, extract the foreground of the video/image based on the object (person/human) movements (i.e the human body foreground image) and identify an object in the foreground as salient object (i.e human) tracking movements and counting as seen in col 5 lines 25 through col 6 lines 23, col 10 lines 50 through col 11 lines 7 and col 13 lines 55-67 meeting the limitations of a human body foreground images), (col 5 lines 10-20, 52-67 discloses the computing device 101 (i.e the intelligent chip) detecting saliency based on motion, appearance and disappearance of subjects such as human in a room (i.e performing a human body tracking algorithm/ application 103 on a video data and detecting/acquiring a first human body tracking result) and also determines whether the location of the salient event (i.e the first human body result) is within area of interest meeting the claim limitations)), and the video data is collected by (fig 1 shows the camera 107 in the apparatus for the video collection processing of fig 1 to which the intelligent chip 101 belong); and 
performing, by the cloud server (fig 1 element 123), a processing on the first human body detection tracking (fig 1 shows the processing of the computing device 101 (i.e the intelligent chip) and the cloud server 121 and col 5 lines 10-20, 53-67, col 6 lines 5-23 identifying/detecting/occurrence of salient objects (i.e first human detection result) based on the video processing application 103 and forwarding the identified portion (i.e processing on the first human body detection result) to the on demand processing application 123 in the cloud server 121 and the cloud server 121 (i.e an endpoint) performing an on demand processing on the output of the analysis (i.e the first human body tracking result) based on the video processing application 103 and conducts a final task such as the count how many people (human) enter and leave an area of interest (i.e acquire a second human body tracking result) meeting the claim limitations, i.e performing by the cloud server a processing on the first human body detection tracking results to acquire a second human body detection tracking result, examiner notes that the specifics of a first human body detection tracking results and second human body tracking result are not required by the current claim); and the memory is configured to store program code required by the processor for processing (col 3 lines 55-62 discloses the memory obviously is configured to store program code required by the processor for processing). Martinello discloses the tracking/ counting movements (i.e locations or position) of the foreground objects in the video/images as seen above and from the disclosure. Martinello however is silent and do not recite in exact claim language two dimensional positions of human bodies in key image frames and human body identifiers.
HIRAKAWA discloses tracking results comprise two dimensional positions of human bodies in key image frames and human body identifiers (figs 5-7 and paras 0008, 0010, 0055, 0066-0069 discloses detecting objects (moving bodies) present in the designated area of the input image(s) and tracking each detected objects. In this tracking objects position information (coordinates) of each object is obtained for each frame (i.e two dimensional position of the human bodies in the key frames) of moving picture, and this position information is cumulatively stored in the person tracking information storage unit and also determines whether each object detected is recognized as a person and if it is recognized as a person assigning a person ID(s) (i.e a human body identifiers corresponding to each person or object or humans) meeting the above claim limitations). Before the effective filing date of the invention was made, Martinello and HIRAKAWA are combinable because they are from the same filed of endevour and are analogous art of a high detection rate and high accuracy at para 0010. Examiner further notes that before the effective filing date of the invention was it would be obvious and within one of ordinary skill in the art to utilize the teachings of Martinello of fig 1 and extend the teachings to operate/utilize plurality of figs 1 (i.e the plurality of the video collection processing apparatuses, plurality of intelligent chips 101, plurality of cameras 107 and receiving by the cloud server plurality of the results sent by the plurality of the intelligent chips 101 in the apparatuses of fig 1 via the communication interface 105 obviously meeting the limitations of claim 4). Examiner’s supporting rationales are Simple substitution of one known element (video collection apparatus, intelligent chip, camera in communication as seen in fig 1 of Martinello) for another (i.e extend the teachings to the plurality video collection apparatuses, intelligent chips, cameras in communication), use of known technique (i.e device/apparatus of fig 1) to improve similar devices (i.e extend the teachings to plurality of figs 1), and known work in one field of endeavor (i.e fig 1) may prompt variations of it for use (i.e extend the teachings to plurality of figs 1) in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. Examiner further notes that Martinello recites in col 4 lines 64-65 “one or more of the cameras 107” which obviously suggests pluralities would be obvious i.e apparatuses, servers chips etc. to one of ordinary skill in the art to arrive at the claimed invention of claim 4. See MPEP 2141 III (b), (c), (f) and (g).

4. Regarding claim 9, Martinello discloses a cloud server (fig 1 element 121 is a cloud server), comprising: a processor and a memory as well as a communication interface connected to the processor (fig 1 and col 3 lines 55-62 discloses the cloud server comprising a processor and a memory as well as a communication interface 105 connected to the processor meeting the claim limitations); the communication interface is connected to (fig 1 shows the communications interface 105 connected to intelligent chip 101) an apparatus for video collection processing (fig 1 shows an apparatus for video collection processing comprising a camera 107, sensors 113a-113n, intelligent chip 101); the processor is configured to perform a method (fig 1 discloses apparatus /method for performing video analytics on a video data) for human body tracking processing, comprising: 
receiving, by the cloud server, first human body detection tracking (fig 1 shows the cloud server 121 receiving and col 5 lines 10-20, 53-67, col 6 lines 5-23 identifying/detecting/occurrence of salient objects (i.e first human detection result) based on the video processing application 103 and forwarding the identified portion (i.e processing on the first human body detection result) to the on demand processing application 123 in the cloud server 121 and the cloud server 121 (i.e an endpoint) performing an on demand processing on the output of the analysis (i.e receiving by the cloud server 121 the first human body tracking result) based on the video processing application 103 (i.e sent by the intelligent chip 101 in the apparatus for the video collection processing) and conducts a final task such as the count how many people (human) enter and leave an area of interest (i.e acquire a second human body tracking result) meeting the claim limitations, i.e performing by the cloud server a processing on the first human body detection tracking results to acquire a second human body detection tracking results, examiner notes that the specifics of a first human body detection tracking result and second human body tracking result are not required by the current claim), wherein the first human body tracking (Martinello shows and discloses the video/image, extract the foreground of the video/image based on the object (person/human) movements (i.e the human body foreground image) and identify an object in the foreground as salient object (i.e human) tracking movements and counting as seen in col 5 lines 25 through col 6 lines 23, col 10 lines 50 through col 11 lines 7 and col 13 lines 55-67 meeting the limitations of  human body foreground images), (col 5 lines 10-20, 52-67 discloses the computing device 101 (i.e the intelligent chip) detecting saliency based on motion, appearance and disappearance of subjects such as human in a room (i.e performing a human body tracking algorithm/ application 103 on a video data and detecting/acquiring a first human body tracking result) and also determines whether the location of the salient event (i.e the first human body result) is within area of interest meeting the claim limitations, examiner notes that a specifics of a first human body tracking result are not required by the current claim)), and the video data is collected by (fig 1 shows the camera 107 in the apparatus for the video collection processing of fig 1 to which the intelligent chip 101 belong); and 
performing, by the cloud server (fig 1 element 123), a processing on the first human body detection tracking (fig 1 shows the processing of the computing device 101 (i.e the intelligent chip) and the cloud server 121 and col 5 lines 10-20, 53-67, col 6 lines 5-23 identifying/detecting/occurrence of salient objects (i.e first human detection result) based on the video processing application 103 and forwarding the identified portion (i.e processing on the first human body detection result) to the on demand processing application 123 in the cloud server 121 and the cloud server 121 (i.e an endpoint) performing an on demand processing on the output of the analysis (i.e the first human body tracking result) based on the video processing application 103 and conducts a final task such as the count how many people (human) enter and leave an area of interest (i.e acquire a second human body tracking result) meeting the claim limitations, i.e performing by the cloud server a processing on the first human body detection tracking results to acquire a second human body detection tracking result, examiner notes that the specifics of a first human body detection tracking results and second human body tracking result are not required by the current claim); and the memory is configured to store program code required by the processor for processing (col 3 lines 55-62 discloses the memory obviously is configured to store program code required by the processor for processing). Martinello discloses the tracking/ counting movements (i.e locations or position) of the foreground objects in the video/images as seen above and from the disclosure. Martinello however is silent and do not recite in exact claim language two dimensional positions of human bodies in key image frames and human body identifiers.
HIRAKAWA discloses tracking results comprise two dimensional positions of human bodies in key image frames and human body identifiers (figs 5-7 and paras 0008, 0010, 0055, 0066-0069 discloses detecting objects (moving bodies) present in the designated area of the input image(s) and tracking each detected objects. In this tracking objects position information (coordinates) of each object is obtained for each frame (i.e two dimensional position of the human bodies in the key frames) of moving picture, and this position information is cumulatively stored in the person tracking information storage unit and also determines whether each object detected is recognized as a person and if it is recognized as a person assigning a person ID(s) (i.e a human body identifiers corresponding to each person or object or humans) meeting the above claim limitations). Before the effective filing date of the invention was made, Martinello and HIRAKAWA are combinable because they are from the same filed of endevour and are analogous art of image processing. The suggestion/motivation would be an apparatus/method with a high detection rate and high accuracy at para 0010. Examiner further notes that before the effective filing date of the invention was it would be obvious and within one of ordinary skill in the art to utilize the teachings of Martinello of fig 1 and extend the Examiner’s supporting rationales are Simple substitution of one known element (video collection apparatus, intelligent chip, camera in communication as seen in fig 1 of Martinello) for another (i.e extend the teachings to the plurality video collection apparatuses, intelligent chips, cameras in communication), use of known technique (i.e device/apparatus of fig 1) to improve similar devices (i.e extend the teachings to plurality of figs 1), and known work in one field of endeavor (i.e fig 1) may prompt variations of it for use (i.e extend the teachings to plurality of figs 1) in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. Examiner further notes that Martinello recites in col 4 lines 64-65 “one or more of the cameras 107” which obviously suggests pluralities would be obvious i.e apparatuses, servers chips etc. to one of ordinary skill in the art to arrive at the claimed invention of claim 9. See MPEP 2141 III (b), (c), (f) and (g).

5. Regarding claim 11, Martinello discloses a system (fig 1 shows the system comprising elements 109, 101, 107, 107, 113a-113n, 121 and 115) for human body tracking processing, comprising: 
(fig 1 shows the apparatus for video collection processing that has a camera 107, sensors 113a-113n, computing device 101) and a cloud server (fig 1 element 121), wherein the apparatus for video collection processing employs an apparatus (fig 1 shows the apparatus for video collection processing that has a camera 107, sensors 113a-113n, computing device 101) comprising: a camera and an intelligent chip that are communicatively connected to each other (fig 1 shows an apparatus for video collection processing comprising camera 107, sensors 113a-113n, and an intelligent chip 101 communicatively connected to each other); wherein the camera is configured to collect video data (fig 1 shows the camera 107 and col 4 lines 14-15 and col 5 lines 52-56 discloses collecting by the camera 107 a video data meeting the claim limitations); and the intelligent chip is configured to perform a human body detection tracking algorithm processing on the video data collected by the camera to acquire a first human body detection tracking result (col 5 lines 10-20, 52-67 discloses the computing device 101 (i.e the intelligent chip) detecting saliency based on motion, appearance and disappearance of subjects such as human in a room (i.e a human body tracking algorithm/ application 103 detecting/acquiring a first human body tracking result)  and also determines whether the location of the salient event (i.e the first human body result) is within area of interest meeting the claim limitations) that comprises a human body foreground image (Martinello shows and discloses the video/image, extract the foreground of the video/image based on the object (person/human) movements (i.e the human body foreground image) and identify an object in the foreground as salient object (i.e human) tracking movements and counting as seen in col 5 lines 25 through col 6 lines 23, col 10 lines 50 through col 11 lines 7 and col 13 lines 55-67 meeting the limitations of a human body foreground image), 
send the first human body detection tracking result to a cloud server, whereby the cloud server processes the first human body detection tracking result to acquire a second human body detection tracking result (fig 1 shows the processing of the computing device 101 (i.e the intelligent chip) and the cloud server 121 and col 5 lines 10-20, 53-67, col 6 lines 5-23 identifying/detecting/occurrence of salient objects (i.e first human detection result) based on the video processing application 103 and forwarding the identified portion (i.e sending the first human body detection result) to the on demand processing application 123 in the cloud server 121 and the cloud server 121 (i.e an endpoint) performing an on demand processing on the output of the analysis (i.e the first human body tracking result) based on the video processing application 103 and conducts a final task such as the count how many people (human) enter and leave an area of interest (i.e acquire a second human body tracking result) meeting the claim limitations, examiner notes that the specifics of a second human body tracking result are not required by the current claim), and the cloud server employs the server according to claim 9 (see explanation of claim 9).  Martinello discloses the tracking/ counting movements (i.e locations or position) of the foreground object in the video/image as seen above and from the disclosure. Martinello however is silent and do not recite in exact claim language a two dimensional position of a human body in a key image frame and a human body identifier.
(figs 5-7 and paras 0008, 0010, 0066-0067 discloses detecting objects (moving bodies) present in the designated area of the input image and tracking each detected object. In this tracking object position information (coordinate) of each object is obtained for each frame (i.e two dimensional position of the human body in the key frame) of moving picture, and this position information is cumulatively stored in the person tracking information storage unit and also determines whether each object detected is recognized as a person and if it is recognized as a person assigning a person ID (i.e a human body identifier) meeting the above claim limitations). Before the effective filing date of the invention was made, Martinello and HIRAKAWA are combinable because they are from the same filed of endevour and are analogous art of image processing. The suggestion/motivation would be an apparatus/method with a high detection rate and high accuracy at para 0010. Examiner further notes that before the effective filing date of the invention was it would be obvious and within one of ordinary skill in the art to utilize the teachings of Martinello of fig 1 and extend the teachings to operate/utilize plurality of figs 1 (i.e at least two or the plurality of the video collection processing apparatuses obviously meeting the limitations of claim 11). Examiner’s supporting rationales are Simple substitution of one known element (video collection apparatus as seen in fig 1 of Martinello) for another (i.e extend the teachings to the plurality video collection apparatuses), use of known technique (i.e device/apparatus of fig 1) to improve similar devices (i.e extend the teachings to plurality of figs 1), and known work in one field of endeavor (i.e fig 1) may prompt “one or more of the cameras 107” which obviously suggests pluralities would be obvious i.e apparatuses for video collection, servers, chips etc. to one of ordinary skill in the art to arrive at the claimed invention of claim 11. See MPEP 2141 III (b), (c), (f) and (g).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Martinello in view of HIRAKAWA and in further view of Kawano (US20140341427) hereafter Kawano. 

6. Regarding claim 2, Martinello and HIRAKAWA disclose the method according to claim 1. Martinello discloses processing the video data (fig 1 shows the camera 107 and col 4 lines 14-15 and col 5 lines 52-56 discloses collecting by the camera 107 a video data and col 5 lines 10-20, 52-67 discloses the computing device 101 (i.e the intelligent chip) identifies features in the video stream and a portion of the video stream that can be used for advanced video operation,  detecting saliency based on motion, appearance and disappearance of subjects such as human in a room (i.e a human body tracking algorithm/ application 103 detecting/acquiring a first human body tracking result) and also determines whether the location of the salient event (i.e the first human body result) is within area of interest). HIRAKAWA discloses the tracking result, the position and the identifier based on image 
Kawano discloses intercepting, by the intelligent chip (figs 9-13 and para 0128 discloses a computer comprising CPU, MPU or other circuitry performing the method meeting the limitations of an intelligent circuitry), video data collected by the camera to acquire a video image frame to be processed (para 0115 and figs 9-10 shows and discloses the PTZ camera 901 performs video photographing at wide angle meeting the claim limitations); 
extracting the key image frame comprising the human body from the video image frame to be processed (paras 0035 -0037 discloses detecting the human body in the captured image, identification of the center point coordinates in an image (i.e the key image), a width/height of the bounding box and the moving speed for each processing execution (i.e the human body detection/tracking) meeting the above claim limitations); and 
performing a processing on the key image frame by using the human body detection tracking algorithm to acquire the first human body detection tracking result (paras 0035 -0037 discloses detecting the human body in the captured image, identification of the center point coordinates in an image (i.e processing on the the key image), a width/height of the bounding box and the moving speed for each processing execution (i.e acquire the human body detection/tracking result) meeting the above claim limitations).  Before the effective filing date of the invention was made, Martinello, HIRAKAWA and Kawano are combinable because they are from the same field of endeavor and are analogous art of person/human image data processing. The suggestion/motivation would be low cost, reduced power and memory computational system/method at col 2 lines 54-62. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Kawano in the method/system/apparatus of Martinello and HIRAKAWA to obtain the invention as specified in claim 2.

7. Regarding claim 7, Martinello and HIRAKAWA discloses the apparatus according to claim 6. Martinello discloses processing the video data (fig 1 shows the camera 107 and col 4 lines 14-15 and col 5 lines 52-56 discloses collecting by the camera 107 a video data and col 5 lines 10-20, 52-67 discloses the computing device 101 (i.e the intelligent chip) identifies features in the video stream and a portion of the video stream that can be used for advanced video operation,  detecting saliency based on motion, appearance and disappearance of subjects such as human in a room (i.e a human body tracking algorithm/ application 103 detecting/acquiring a first human body tracking result) and also determines whether the location of the salient event (i.e the first human body result) is within area of interest). 
Kawano discloses intercepting, by the intelligent chip (figs 9-13 and para 0128 discloses a computer comprising CPU, MPU or other circuitry performing the method meeting the limitations of an intelligent circuitry), video data collected by the camera to acquire a video image frame to be processed (para 0115 and figs 9-10 shows and discloses the PTZ camera 901 performs video photographing at wide angle meeting the claim limitations); 
extracting the key image frame comprising the human body from the video image frame to be processed (paras 0035 -0037 discloses detecting the human body in the captured image, identification of the center point coordinates in an image (i.e the key image), a width/height of the bounding box and the moving speed for each processing execution (i.e the human body detection/tracking) meeting the above claim limitations); and 
performing a processing on the key image frame by using the human body detection tracking algorithm to acquire the first human body detection tracking result (paras 0035 -0037 discloses detecting the human body in the captured image, identification of the center point coordinates in an image (i.e processing on the the key image), a width/height of the bounding box and the moving speed for each processing execution (i.e acquire the human body detection/tracking result) meeting the above claim limitations).  Before the effective filing date of the invention was made, Martinello, HIRAKAWA and Kawano are combinable because they are from the same field of endeavor and are analogous art of person/human image data processing. The suggestion/motivation would be low cost, reduced power and memory computational system/method at col 2 lines 54-62. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Kawano in the method/system/apparatus of Martinello and HIRAKAWA to obtain the invention as specified in claim 7.

Allowable Subject Matter
Claims 3, 5, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669